Citation Nr: 1138343	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO. 08-12 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hemorrhoids. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disability.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5. Entitlement to service connection for loss of sense of taste, claimed as due to exposure to mustard gas and herbicides. 

6. Entitlement to service connection for loss of sense of smell, claimed as due to exposure to mustard gas and herbicides. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The July 2007 rating decision denied service connection for PTSD and did not reopen the Veteran's claims for service connection for a low back disability, a bilateral knee disability, and hemorrhoids. The January 2009 rating decision denied his claims for service connection for loss of sense of taste and smell. 

In addition to a diagnosis of PTSD, the Veteran has been diagnosed with depressive disorder and adjustment disorder. The Board has rephrased his claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of whether new and material evidence has been submitted to reopen claims for service connection for a bilateral knee disability and hemorrhoids, and entitlement to service connection for a low back disability, PTSD, loss of sense of taste, and loss of sense of smell are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence associated with the claims file since September 1998 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 


CONCLUSION OF LAW

Evidence received since the September 1998 rating decision that denied service connection for a low back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 ("VCAA"). See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

New and Material Evidence

In September 1998, the RO denied the Veteran's claim for service connection for a low back disability on the basis that he had no chronic back disability that originated in service. He did not submit a notice of disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2010). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the September 1998 denial, the record consisted of the Veteran's service treatment records ("STRs") and private medical records. Subsequently, the Veteran's medical records from the correctional institutions where he has been incarcerated were obtained. He also submitted several statements in support of his claim. The RO denied the Veteran's claim in September 1998 because the Veteran's STRs did not show a chronic back condition for which service connection could be granted, and there was no post-service evidence of a back disability. 

With a May 2011 statement, the Veteran submitted a prescription label for Naproxen dated in April 2011. The label instructed the Veteran to take the medication "for back pain." This new evidence is also material because it shows that the Veteran receives treatment for a back disorder, which is one of the elements of a service connection claim that was not satisfied in September 1998. Additionally, his STRs show that he was treated for back pain that lasted approximately six months. See 38 C.F.R. § 3.156(a). 

Reopening of the Veteran's the claim for service connection for a low back disability based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110 (2011)(holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only. 


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issues on appeal. The following further development is required. 

The Veteran is incarcerated and serving a life sentence. However, incarcerated veterans are entitled to the same care and consideration given to their fellow non-incarcerated veterans. See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)). Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain they tailor their assistances to the peculiar circumstances of confinement." Id. 

The Veteran's treatment records show that he receives treatment for PTSD, depressive disorder, and adjustment disorder at the correctional institution where he is incarcerated. In a September 2001 treatment record, he reported receiving care at the Pee Dee Mental Health Center in the 1980s after a suicide attempt. He did not specify whether the Pee Dee Mental Health Center was a VA medical facility. In April 2007, he reported that he had PTSD since he left military service, and that he was being treated for it at a VA medical facility when he was arrested in the late 1990s. In May 2007, he reported to his mental health care provider that he had felt "wound up" since leaving the military. He reported receiving treatment at a VA medical facility in 1983, but he did not specify its name. 

The Veteran's prison treatment records put VA on notice that there are potentially outstanding VA treatment records that are pertinent to his claim for an acquired psychiatric disorder. Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611(1992). 

In May 2011, the Veteran submitted a release form for Dr. R. C., a private physician who treated him for PTSD from 1974 to 1981. In his May 2011 statement, the Veteran also informed VA that he had received medical treatment at his correctional institution as recently as April 2011. The RO has not attempted to obtain these private medical records. As these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Veteran's STRs note that his squad leader instructed him to seek psychiatric treatment in June 1973. However, his STRs do not contain evidence of any psychiatric treatment that may have taken place. VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 


The Veteran has been diagnosed with multiple mental disorders. Further, there is evidence that he may have received treatment for a mental disorder in service. Post-service, he reported multiple times that he has had a mental disorder since he left service and has consistently received treatment for his mental disorders since 2001. 

However, the Board does not have sufficient medical evidence to ascertain whether his currently diagnosed mental disabilities are related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); 38 U.S.C.A. 
§ 5103A(d). 

Even though the Veteran is incarcerated, the RO must attempt to provide him with a VA examination either by facilitating an examination at the correctional institution or having him examined by a physician employed by the correctional institution. Bolton, 8 Vet. App. at 185. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist, including for treatment at a VA facility in the Pee Dee region in the 1980s, a VA facility in 1983, and a VA facility in the late 1990s. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2010). 

2. Provide the Veteran with a release form for medical records generated by Dr. R. C., the Veteran's private physician. If the Veteran returns the form, attempt to obtain these records and associate them with the claims file. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

3. Provide the Veteran with a release form for medical records at his correctional institution. If the Veteran returns the form, obtain all outstanding treatment records from the correctional institution. If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

4. Review the claims file and ensure the development actions have been conducted and completed. Then take measures to facilitate a VA mental disorders and PTSD examination of the Veteran at the correctional institution, or, in the alternative, have him examined by a physician employed by the correctional facility. If it is not possible to have him examined by a physician, the claims file must be provided to an appropriate VA examiner for a medical opinion. The following considerations will govern the examination or opinion: 

a) The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) With respect to the review of the claims file, the Board calls the examiner's attention to the service treatment record from June 1973 stating that the Veteran's squad leader instructed him to go to psychiatric treatment. 

c) The examiner must take a psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

d) All indicated tests and studies must be performed. The examiner must provide a diagnosis for each psychiatric disability found. For each diagnosis, the examiner must provide an opinion as to whether the disability began during service, was chronically worsened during service, is related to any incident of service, or was manifest as a psychosis within one year after discharge from service in January 1974. This must include specific findings as to whether the Veteran has current depression, PTSD, and/or adjustment disorder. If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 
	
5. After undertaking any additional development deemed necessary, including providing the Veteran with additional examinations, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


